Citation Nr: 1545840	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis.

2.  Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc. & The Veterans Coalition


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to May 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Seattle Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran limited his appeal to the two issues identified on the title page.


FINDINGS OF FACT

1.  The Veteran's left knee osteoarthritis had its onset during active military service.

2.  The Veteran's degenerative disc disease of the lumbar spine manifests in intermittent pain, pain on motion, tenderness not resulting in abnormal gait or spinal contour; and results in difficulty exercising, sitting, standing, and walking.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an initial 10 percent rating, but no higher, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1-14, 4.59, 4.71a, Diagnostic Code 5242 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Rating for Lumbar Spine

A. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  The Veteran has not shown to receive post-service treatment for the disabilities pertinent to this appeal, and there is no indication that he receives disability benefits from the Social Security Administration.

The Veteran was provided a VA medical examination in March 2013.  The examination, along with the expert medical opinions, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Thus, VA's duty to assist has been met.

B. Disability Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C. Rating Diseases of the Spine

The Veteran is service-connected for degenerative disc disease of the lumbar spine, rated as noncompensable pursuant to Diagnostic Code (DC) 5242.  See 38 C.F.R. 4.71a.  Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm, guarding, or localized tenderness resulting in abnormal gait or spinal contour.  Higher ratings are available for greater levels of limitation of motion.

There are several notes set out after the diagnostic criteria.  Note (1): associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note (2): for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (3) in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Note (4): each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.

Note (5) discusses ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Pursuant to 38 C.F.R. § 4.59, the presence of painful motion warrants at least the minimal compensable rating for that joint.

As the Veteran's lumbar spine disability is arthritic in nature, the DC for degenerative arthritis is potentially also for application.  See 38 C.F.R. §§ 4.71a, DCs 5003, 5242.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved (here, DCs 5260 and 5261).  38 C.F.R. § 4.71a.

D. Analysis

For the following reasons, the Board finds that the Veteran's service-connected degenerative disc disease of the lumbar spine more nearly approximates the criteria corresponding to a 10 percent rating pursuant to DC 5242 for the entire period on appeal since the award of service connection.

Since discharge from service, it does not appear that the Veteran has received treatment for this condition.  The post-service evidence of record relating to the current severity of his service-connected lumbar spine disability consists of a March 2013 VA examination report and lay statements provided by the Veteran.

The March 2013 VA examination was unremarkable.  The Veteran reported that his symptoms began in 1990 after a foxhole collapse and his back has bothered him since, with the severity of the disability remaining constant.  He did not report flare-ups.  Range of motion (ROM) testing was normal and showed no limitation of motion, including on repetition, and no objective evidence of painful motion.  The examination report indicated that the Veteran experiences no functional loss or impairment of the thoracolumbar spine.  The report noted no localized tenderness or pain to palpation for joints or soft tissue of the back.  The Veteran had a normal gait and posture and no guarding or muscle spasms.  Muscle strength testing produced normal results and there was no evidence of muscle atrophy.  Reflexes were normal, as well, and a straight leg raising test was negative on both the left and right side.  The examination also found no signs or symptoms of radiculopathy or any other neurologic abnormalities.  The Veteran reported no incapacitating episodes.  The Veteran did not report that he uses an assistive device for ambulation.

The Veteran has, nonetheless, reported to experiencing back pain and indicated that it affects his ability to exercise, sit, stand, and walk.  See April 2014 VA Form 9; September 2011 Veteran's Application for Compensation and/or Pension.  He has stated that he has good days and bad days, and that at the time of the March 2013 examination he had been out of work for several months-the implication being that his back was well rested at the time.  April 2014 VA Form 9.  

In assessing this lay evidence, the Board finds the Veteran credible as his reports of pain and functional impairment have been consistent over time and also match his medical records from in-service treatment.  See, e.g., March 1996 service treatment record (low back pain that comes and goes, ROM good with discomfort, and mild tenderness to palpation).  The Veteran is also competent to report these symptoms and functional impairments as they are readily observable and do not require specialized medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n. 4 (Fed. Cir. 2007).

Thus, the Board finds that the evidence relating to the severity and functional impairment produced by the Veteran's lumbar spine disability is in equipoise.  Resolving reasonable doubt in his favor, the Board finds that the condition is manifested by intermittent pain, pain on motion, and mild tenderness to palpation; these impairments result in difficulty with exercising, sitting, standing, and walking.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The symptom of tenderness, with no indication that it affects spinal gait or contour, meets the criteria for a compensable 10 percent rating pursuant to DC 5242.  38 C.F.R. § 4.71a.

A higher 20 percent rating is available where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined ROM of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  38 C.F.R. § 4.71a, DC 5242.  Here, the Veteran's disability does not meet any of these schedular criteria because the evidence does not show any reduction in ROM of the thoracolumbar spine or muscle spasm or guarding.  

The Board has considered the Veteran's symptoms of pain, pain on motion, and tenderness; however, the evidence does not show that these symptoms result in additional disability beyond that reflected in his ROM measurements.  Thus, the Board finds that the evidence does not show limitation of motion that approximates forward flexion of the thoracolumbar spine limited to greater than 30 degrees but not greater than 60 degrees; combined ROM not greater than 120 degrees; or muscle spasm or guarding resulting in abnormal gait or spinal contour.  Thus, an initial rating higher than 20 percent rating is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5242; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, there is no additional reasonable doubt to be resolved; the Veteran's degenerative disc disease of the thoracolumbar spine does not approximate the schedular criteria corresponding to a higher 20 percent rating pursuant to DC 5242.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

A separate 10 percent rating, the minimal compensable rating for a spine disability, cannot be assigned for painful motion as this symptom has already been considered in his schedular evaluation and therefore a separate rating would violate the rules against pyramiding.  38 C.F.R. §§ 4.14, 4.59.  A rating in excess of 10 percent is not available pursuant to DC 5003, which relates to degenerative arthritis.  38 C.F.R. § 4.71a.

The Veteran's disability has also not shown to produce any neurologic abnormalities; thus, separate ratings for such impairments are not warranted.  38 C.F.R. § 4.71(a), DC 5242, Note (1).  Lastly, while the Veteran's degenerative disc disease is a type of IVDS, the evidence does not shown that it has resulted in any incapacitating episodes as defined for VA purposes and therefore the alternate rating schedule is not for application.

The Board has considered the application of staged ratings; however, because the Veteran's disability has been of a generally consistent level of severity throughout the course of the appeal, the Board finds that staged ratings are not warranted.  Hart, 21 Vet. App. 505.

The Board has considered whether the Veteran's degenerative disc disease of the thoracolumbar spine warrants referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Accordingly, the board finds that all findings and impairments (intermittent pain, pain on motion, mild tenderness to palpation, and difficulty with exercising, sitting, standing, and walking) associated with the service-connected back disability are encompassed by the schedular criteria for the 10 percent rating assigned.  As a result, the schedular rating criteria are adequate and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peak, 22 Vet. App. 111 (2008).  The Board also notes that the evidence does not indicate the presence of any additional extraschedular symptoms or impairments relating to the spine that are the combination of multiple service-connected disabilities, so referral for extraschedular consideration is also not necessary on that basis.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board also finds that entitlement to a total disability rating due to service-connected disability or disabilities (TDIU) has not been raised as the evidence shows that the Veteran is gainfully employed and, despite being out of work for several months at the time of the March 2013 VA examination, the evidence does not indicate that his disabilities have prevented him from obtaining or maintaining substantially gainful employment at any time during the period on appeal so as to raise the issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

For the reasons that follow, the Board finds that service connection for left knee osteoarthritis is warranted.

The Veteran is presently diagnosed with mild left knee osteoarthritis.  March 2013 VA examination report.  Thus, the first element of service connection is met.

After reviewing the evidence, the Board is persuaded that the Veteran's left knee condition had its onset during his active military service.  His December 1987 clinical entrance examination did not note any defects, infirmities, or disorders of the left knee; thus, the left knee was considered sound upon entrance to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran reported injuring his left knee during physical training in 1988 and that his knee has progressively worsened since that point in time.  March 2013 VA examination report.  Service treatment records from the 1990s show that the Veteran complained of bilateral knee pain, giving out, locking, crepitus more in the left knee than the right knee, and that he was diagnosed with retropatellar pain syndrome in his left knee.  See, e.g., May 1998 service treatment record.  An undated service treatment record from the orthopedic clinic shows that the Veteran complained of anterior left knee pain for the prior five years and exhibited similar symptoms as in the treatment records from the 1990s.  The examining physician placed the Veteran on a permanent P2 profile.  The Veteran's chronic left knee problems were also supported by multiple post-deployment health assessments in which he consistently reported swollen, stiff, or painful joints.  See, e.g., June 2008 Post-Deployment Health Assessment.  

The Veteran has reported that his left knee condition has continued since discharge from active service and, despite a lack of treatment records during the interim four years between discharge and the March 2013 VA examination, the Board finds him credible because of the ongoing symptomatology he experienced during service.  The Board also notes that he is competent to report on the continuity of his knee problems as such problems are readily observable and do not require specialized medical knowledge or expertise.  See Jandreau, 492 F.3d at 1377.  Moreover, the lay evidence can be sufficient to establish the nexus element of service connection.

The Board has considered the findings of the March 2013 VA examination but finds the etiological opinion and rationale offered by the examiner to be unpersuasive.  The examiner determined that the diagnosed osteoarthritis was less likely than not related to the Veteran's active military service based on the mild severity of the osteoarthritis, the lack of a particular in-service trauma, and the Veteran's age.  As it is not apparent that the examiner fully considered the Veteran's in-service complaints and treatment or the lay evidence of record, the Board finds that rationale to be incomplete and, as noted above, unpersuasive.  Accordingly, the Board assigns it minimal evidentiary value.

Resolving reasonable doubt in favor of the Veteran, the Board finds that his left knee condition did have its onset during his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  All three elements of service connection have been met as the n.  Service connection for left knee osteoarthritis is warranted.


ORDER

An initial 10 percent rating, but no higher, for service-connected degenerative disc disease of the lumbar spine is warranted.

Service connection for left knee osteoarthritis is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


